The opinion of the court was delivered by
Redfield, J.
This action is to recover the consideration paid for an interest in a certain invention or right to procure a patent *136for an improved knitting-needle. The theory of the case is, that the sale was induced by fraud ; that the property is worthless; and that the consideration has entirely failed.
I. There seems no doubt that general assumpsit lies to recover the consideration paid for the purchase of property, where the sale is avoided for fraud, or where the consideration entirely fails. Loomis v. Wainwright, 21 Vt. 520; C. P. R. R. Co. v. Newell, 31 Vt. 364. Chit. Cont. 689, and cases there cited.
II. The witness Wood was familiar with the operation of the latch-needle in the knitting-machine, and exhibited the working of his machine to the jury, and by that means explained why, in his opinion, the spring-needle could not take the place of the latch-needle. The witness had no experience in the use of the spring-needle, or knowledge of its operation ; but the court permitted the witness to show the facility and perfection of the operation of the latch-needle, as a reason for his opinion that it could not be supplanted by the new invention. That opinion seems to have been founded on the great merits of the one, rather than the demerits of the other. The witness did not possess any practical knowledge of the spring-needle, and could not strictly compare its working with- other needles. But he had knowledge of the mechanism and working of the knitting-machine, and did show its working to the jury ; and we think it not error that he was permitted to testify to the excelleneé of the latch-needle, and that in his opinion it could not be supplanted by the other kind; its weight was a matter for the jury.
III. The plaintift was permitted to testify as to his examination at the Patent Office for evidence of the granting of a patent, or of the application for the same; and that nothing pertaining thereto could be found except an anomalous paper which he produced in court. We think that this evidence was admissible, though of less force than that of an officer in charge of the office. It was competent to prove that no application had been made for a patent to secure the right of this invention of pretended value. The blank application, with the affidavit of Timothy J. House thereto attached, “ that he verily believes himself to be the original and first inventor of the invention herein described,” with no specifi*137cation or intimation in the paper that the “ invention” pertained to a knitting-needle, had a tendency to show that defendant regarded the pretended invention as rather spurious than real. And in reference to the acts and declarations tending to show conspiracy and fraud, we think the evidence admissible.
IV. The charge of the court, “ that it was not necessary that they should find that the plaintiff relied solely on the representations, but it was sufficient if they found the representations were so far relied on by the plaintiff as to constitute one of the inducements of the trade in question,” we think sound and reasonable. Under the charge, the jury must have found that the plaintiff was deceived and defrauded; that he was, in fact, cajoled into a purchase of a patent-right interest of no value, and giving his notes for a large sum, by the false assertions and practices of the defendant and his conspirators. It is often said in the cases, that the false representations must have been such that without them the trade would not have been made. But it is never possible for any man, in the aggregate of inducements that effected the sale, to determine whether the result would have been attained with some of the inducements abated; nor should the guilty party seeking the benefit of a sale fraudulent in fact, and induced, in a measure, by his fraud and falsehood, be permitted to allege in excuse that the innocent party might have macle the purchase if he had practiced less deceit, and his lies had been less flagrant. If he resorts to unlawful means and accomplishes a fraudulent purpose, the law will not stop to measui’e the force of such inducements. It is enough that the party was deceived and cheated, and the defendant’s falsehood and fraudulent practices contributed to that end. “ The misrepresentation must be in something material, in which the party relies and puts confidence, and he is misled and cheated.” 1 Story Eq. 197, 203. If a party, induced by the several false and fraudulent declarations of two persons, different in time and character, purchases worthless property, it would not do to say that because the trade might not have been made if only one falsehood had been uttered, and the purchase not wholly induced by either, therefore he is without remedy or redress. If a fraud *138is accomplished, and the unlawful acts of the defendant contributed thereto, he is answerable. The fraudulent acts of the defendant must, indeed, have worked an injury, or there could be no damages and no recovery. But if the wrong has been done, and the defendant is party to its infliction, the court will not apportion the penalties of guilt among offenders, nor divide spoil among highwaymen.
V. As to the damages which the plaintiff may lawfully recover, we think the court did not err in allowing the $500 note negotiated to Timothy J. House, and afterwards paid by the plaintiff by the purchase of a horse for said House and giving a new note with surety to said House, which was negotiable and contained no notice on its face that it was given for a patent; and the $100 note negotiated to Miller was properly allowed, for the same reason. There is a natural inference that the plaintiff relied on the same state of facts which induced the trade, when he took up the notes given for the purchase with other and smaller notes, making them negotiable, and was thus innocently placed in the condition from which he could not escape. And we think that what he paid by way of compromise, to get up the three $100 notes which were negotiated and sued, should be allowed to the plaintiff. It will be presumed, in the absence of any proof against it, that he acted in good faith, and took the cheapest and most prudent course to get rid of the notes. The notes had been negotiated ; and assuming that he might have successfully defended the notes in the hands of the endorsee, he was not under any legal obligation to follow the notes into all the courts where they might be prosecuted, and spend his time and fortune in the defence. The judgment, therefore, of the county court, is reversed, and the sums paid in compromise for three $100 notes, added to the damages for the plaintiff, and judgment for the plaintiff for the whole sum being $1387.21, with interest from the time computed in the county court and stated in the exceptions.